           EXHIBIT A




Case 4:19-cv-00693-BP Document 71-1 Filed 12/17/20 Page 1 of 16
                                                          Exhibit A
            Defendant’s Reply to Plaintiff’s Response to Defendant’s Statement of Uncontroverted Material Facts


No.   Defendant’s Statement of                 Plaintiff’s Response               Defendant’s Reply
      Uncontroverted Material Fact
1     Defendant Corizon Health Inc.            Uncontroverted.                    Uncontroverted.
      provides healthcare services at
      correctional facilities in Missouri,
      including the Chillicothe Correctional
      Center. Exhibit 1, LaBlance Dep.
      28:9-21.
2     LaBlance, who is African-American,       Uncontroverted.                    Uncontroverted.
      began working as an Advanced
      Registered Nurse Practitioner at the
      Corizon Chillicothe facility on June
      12, 2017. LaBlance Amended Pet.,
      ⁋⁋4, 10; Ex. 1. LaBlance Dep 28:22-
      29:1.




                                                                                                                  1
                          Case 4:19-cv-00693-BP Document 71-1 Filed 12/17/20 Page 2 of 16
                                                          Exhibit A
            Defendant’s Reply to Plaintiff’s Response to Defendant’s Statement of Uncontroverted Material Facts


No.   Defendant’s Statement of                 Plaintiff’s Response                        Defendant’s Reply
      Uncontroverted Material Fact
3     Dr. Karen Epperson worked for            Controverted, in part. Plaintiff actually   This fact remains uncontroverted. It is an
      Corizon at the Chillicothe facility as   testified that she thought she had a good   uncontroverted fact that Plaintiff testified
      the on-site Medical Director;            relationship with Dr. Epperson, but that    that she “extended herself as a friend and
      throughout her employment, LaBance       was her “being naïve, probably.”            a co-worker”, and that she considered
      thought she had a good relationship      Plaintiff considered herself a friend to    Epperson a friend. (Ex. 1, 63:11-23).
      with Dr. Epperson and considered her     Dr. Epperson. (Ex. 1, 63:3-5, 23).1         Plaintiff’s attempt to retroactively change
      a friend. Ex. 1, LaBance dep. 61:7-10,   Plaintiff later learned that Dr. Epperson   the character of their friendship is
      62:25-63:23.                             betrayed her in part by accessing her       immaterial. Nor can Plaintiff create a
                                               private D.O.C. records and sharing that     genuine issue of fact with information she
                                               information with other employees. See       learned after her employment ended. See,
                                               Plaintiff’s Statement of Additional         e.g., Perkins v. Int'l Paper Co., 936 F.3d
                                               Material Facts Establishing a Genuine       196, 211 (4th Cir. 2019) (“Following our
                                               Dispute for Trial (“Plaintiff’s SOF”) at    decisions and those of our sister circuits,
                                               ⁋⁋78, 84, 85, 86, 88                        we confirm that information about which
                                                                                           a plaintiff is unaware cannot, by
                                                                                           definition, be part of a plaintiff's work
                                                                                           experience. Thus, such information is not
                                                                                           proper for consideration in evaluating the
                                                                                           severe or pervasive requirement of a
                                                                                           hostile work environment claim.”)

4     As with all Corizon employees,           Controverted in part. Plaintiff testified   This fact remains uncontroverted. Plaintiff
      LaBlance completed and certified her     that she completed the training but did     does not provide evidence nor does
      participation in Corizon’s               not and cannot attest to whether all        Plaintiff point to any facts in the record
      Discrimination, Harassment,              employees of Corizon did so.                indicating that any other Corizon
      Retaliation and Unprofessional                                                       employees did not complete the training,
      Conduct module training. Ex. 1,                                                      which is required for all employees.
      LaBance Dep. 56:3-20.




                                                                                                                                          2
                          Case 4:19-cv-00693-BP Document 71-1 Filed 12/17/20 Page 3 of 16
                                                          Exhibit A
            Defendant’s Reply to Plaintiff’s Response to Defendant’s Statement of Uncontroverted Material Facts


No.   Defendant’s Statement of                 Plaintiff’s Response                           Defendant’s Reply
      Uncontroverted Material Fact
5     On August 29, 2017, a co-worker used     Controverted in part. See Plaintiff’s This fact remains uncontroverted. Plaintiff
      the phrase “n-word rigged” while         SOF, ⁋⁋25-34, incorporated herein by admitted that a co-worker used the phrase
      LaBlance was present. Ex. 1, La          reference.                            “n-word rigged” while she was present.
      Balance Dep. 74:9-25; 75;1-13.                                                 (Ex. 1, La Balance Dep. 74:9-25; 75;1-
                                                                                     13.)

6     Another co-worker, not LaBlance,         Controverted in part. Plaintiff also           This fact remains uncontroverted. Plaintiff
      reported the offending co-worker to      reported the incident directly to Dr.          admitted that the incident was reported by
      Crizon management. Ex. 1, LaBlance       Lovelace. See Plaintiff’s SOF, ⁋⁋25-34,        someone else to the Health Services
      Dep. 205:12-17.                          incorporated herein by reference.              Administrator, who launched the
                                                                                              investigation which led to the employee
                                                                                              being terminated. (Ex. 1, 76:12-16).

7     Prior to this incident, LaBlance had     Uncontroverted. This incident was the          This fact remains uncontroverted.
      never heard any racially inappropriate   first overtly racial language that Plaintiff   LaBlance       admits      that     it    is
      language at Corizon. Ex. 1, LaBlance     recalls directed at her. It caught her “off    “uncontroverted” and her additional
      Dep. 87:17-22                            guard” particularly since she had just         commentary is immaterial. Plaintiff’s
                                               recently started working and knew that         attempt to detract from the irrefutable fact
                                               employees should have completed                that LaBlance never heard any racially
                                               sensitivity training. The fact that this co-   inappropriate language prior to the
                                               worker felt privileged to say this kind of     incident does not create a genuine issue of
                                               blatantly racial and offensive language        material fact and should be disregarded.
                                               to Plaintiff with no filter was alarming
                                               and was indicative of the racially
                                               insensitive and hostile culture that
                                               Plaintiff now understood she would be
                                               facing during her employment. See
                                               Plaintiff’s SOF, ⁋⁋25-34, incorporated
                                               herein by reference



                                                                                                                                            3
                          Case 4:19-cv-00693-BP Document 71-1 Filed 12/17/20 Page 4 of 16
                                                          Exhibit A
            Defendant’s Reply to Plaintiff’s Response to Defendant’s Statement of Uncontroverted Material Facts


No.   Defendant’s Statement of             Plaintiff’s Response                         Defendant’s Reply
      Uncontroverted Material Fact
8     The same day, the Health Services    Uncontroverted that the incident was         Uncontroverted. Plaintiff’s additional
      Administrator at the time, Theresa   investigated.         Notably,        this   commentary is immaterial for purpose of
      McWhorter, investigated the claim    “investigation” was led by the same          determining what facts or in dispute.
      and got statements from six          supervisor that instigated rumors, shared    LaBlance’s attempts to detract from the
      employees, including LaBlance, and   private information about Plaintiff’s        irrefutable fact that the fact that the
      the offender. Ex. 1, LaBance Dep.    criminal record, and encouraged              incident was thoroughly investigated
      80:16-17                             employees to access Plaintiff’s D.O.C.       immediately upon Corizon’s awareness of
                                           records from the outset of her               the incident does not create a genuine
                                           employment. The matter was not and           issue of material fact and should be
                                           could not be properly resolved by            disregarded.
                                           merely terminating the offending co-
                                           worker given the culture at Corizon – a
                                           culture that allowed a supervisor to
                                           circulate private data intended to
                                           ridicule and minimize the only African-
                                           American employee, to encourage
                                           violation of HIPAA and Corizon
                                           policies by those she supervised, and
                                           create an environment or culture where
                                           an employee felt privileged to spew
                                           overtly racist and hate-based language
                                           and engage in other offensive conduct.
                                           See Plaintiff’s SOF, ⁋⁋11-15, 25-34, 53-
                                           54, 65-66 and incorporated herein by
                                           reference.




                                                                                                                              4
                         Case 4:19-cv-00693-BP Document 71-1 Filed 12/17/20 Page 5 of 16
                                                          Exhibit A
            Defendant’s Reply to Plaintiff’s Response to Defendant’s Statement of Uncontroverted Material Facts


No.   Defendant’s Statement of               Plaintiff’s Response                         Defendant’s Reply
      Uncontroverted Material Fact
9     The offending employee was             Controverted. While Plaintiff testified      This fact remains uncontroverted. Plaintiff
      terminated within a day of the         that terminating the offending employee      testified “that was the end of it,” (Ex. 1,
      incident, and according to LaBlance,   was “the end of it” for Corizon (but         LaBlance Dep. 80:16-17) and cannot
      “that was the end of it.” Ex. 1,       should not have been), she also testified    retroactively attempt to controvert her
      LaBlance Dep. 80:16-17.                it was only the beginning for Plaintiff      own testimony.
                                             who became acutely aware at that point
                                             in time of the culture she would be
                                             battling going forward. See Response to
                                             #8 above; and Plaintiff’s SOF, ⁋⁋25-34,
                                             incorporated herein by reference.
10    After the incident, LaBlance            Uncontroverted. Plaintiff testified that    This fact remains uncontroverted.
      never again heard any racially         she understood that the termination          LaBlance admits that it is
      inappropriate language at              would likely stifle other employees from     “uncontroverted” and her additional
      Corizon. Ex. 1, LaBlance Dep.          using overtly racial hate language in        commentary is immaterial. Plaintiff’s
      87:23-88:1.                            front of Plaintiff. In part because          attempt to detract from the irrefutable fact
                                             Corizon made no effort to deliver more       that the fact that LaBlance never heard
                                             sensitivity training (which clearly had      any racially inappropriate language
                                             not been effective), she also felt she was   following the incident does not create a
                                             now “on an island” within a culture          genuine issue of material fact and should
                                             where it would now be okay to use the        be disregarded.
                                             racial language so long as someone who
                                             looks like Plaintiff was not present. See
                                             Plaintiff’s SOF, ⁋⁋25-34, incorporated
                                             herein by reference.




                                                                                                                                         5
                          Case 4:19-cv-00693-BP Document 71-1 Filed 12/17/20 Page 6 of 16
                                                          Exhibit A
            Defendant’s Reply to Plaintiff’s Response to Defendant’s Statement of Uncontroverted Material Facts


No.   Defendant’s Statement of                  Plaintiff’s Response                        Defendant’s Reply
      Uncontroverted Material Fact
11    On June 6, 2018, LaBlance emailed         Uncontroverted.                             Uncontroverted.
      Sterling Ream (Health Services
      Administrator), Dr. Karen Epperson
      (Medica Director), Dr. Jerry Lovelace
      (Regional Medical Director), Jenny
      Meehan (Director of Operations), and
      Valicia Kirby (Nurse Practitioner)
      regarding allegations of employee
      discrimination against a lab technician
      named Judy Harkins.
12    LaBance alleged that in order to          Controverted, in part. Plaintiff’s          This fact remains uncontroverted. Plaintiff
      process specimens that she brought        allegations of race discrimination          provides only her self-serving allegations
      Harkins in the lab, Harkins required      focused on the disparate treatment she      on this issue, and Meehan testified she
      her to fill out requisition paperwork     received vis a vis the other white          conducted an investigation, which
      that she did not require of other, non-   providers, and specifically Harkins’        involved interviewing multiple providers,
      African-American medical providers.       blatant disrespect and insubordination      and could not corroborate Plaintiff’s
      Exhibit 3, Meehan Dep. 62:6-12.           when she refused to complete                allegations. Plaintiff’s lack of evidence
                                                requisition paperwork requested by          supporting her allegations is insufficient
                                                Plaintiff, grabbed a lab specimen           to create a dispute of material fact on
                                                Plaintiff had placed on the counter by      summary judgment.
                                                the refrigerator for processing, stormed
                                                past Plaintiff and threw it back on
                                                Plaintiff’s desk. The other providers did
                                                not have this experience. This incident
                                                was the second incident reported by
                                                Plaintiff and ignored. See Plaintiff’s
                                                SOF, ⁋⁋43-60, incorporated herein by
                                                reference.




                                                                                                                                      6
                           Case 4:19-cv-00693-BP Document 71-1 Filed 12/17/20 Page 7 of 16
                                                          Exhibit A
            Defendant’s Reply to Plaintiff’s Response to Defendant’s Statement of Uncontroverted Material Facts


No.   Defendant’s Statement of                Plaintiff’s Response                        Defendant’s Reply
      Uncontroverted Material Fact
13    Meehan investigated LaBlance’s          Controverted,     in    part.     Meehan    This fact remains uncontroverted. It is an
      complaint, discussing the allegations   “investigated” the claim, but never         undisputed fact that Plaintiff admitted that
      with LaBlance, Harkins, and the other   discussed it with Plaintiff until she had   the     complaint      was      immediately
      non-African American medical            already concluded that the issue was        investigated. Plaintiff’s disagreement with
      providers at the facility.              simply a misunderstanding or a              the outcome of the investigation does not
                                              communication issue and that neither        create a genuine issue of fact that the
                                              LaBlance or Judy Harkins did anything       matter was investigated and that Meehan
                                              wrong. See Plaintiff’s SOF, ⁋⁋43-60,        was unable to corroborate Plaintiff’s
                                              incorporated herein by reference.           unsupported allegations.




                                                                                                                                     7
                          Case 4:19-cv-00693-BP Document 71-1 Filed 12/17/20 Page 8 of 16
                                                          Exhibit A
            Defendant’s Reply to Plaintiff’s Response to Defendant’s Statement of Uncontroverted Material Facts


No.   Defendant’s Statement of                   Plaintiff’s Response                        Defendant’s Reply
      Uncontroverted Material Fact
14    The other providers at the facility told   Controverted, in part. Meehan missed        This fact remains uncontroverted. Nothing
      Meehan that they too were required to      the point. She failed to focus on the       in Plaintiff’s Response controverts this
      complete the requisitions at times, in     behavior of Judy Harkins, the only lab      Fact. It is an undisputed fact that Plaintiff
      opposition to LaBlance’s allegations       technician, and how her reactions and       admitted that the complaint was
      that she was the only provider             behavior toward Plaintiff differed from     immediately investigated.         Plaintiff’s
      required to complete the forms. Ex. 3,     when the other white providers              disagreement with the outcome of the
      Meehan Dep. 62:16-21.                      requested that she process a specimen       investigation does not create a genuine
                                                 for evaluation in the lab. Meehan didn’t    issue of fact that the matter was
                                                 think Ms. Harkin’s behavior was             investigated and that Meehan was unable
                                                 “important” in evaluating whether race      to corroborate Plaintiff’s unsupported
                                                 discrimination occurred. And although       allegations.
                                                 Sterling Ream was copied on Plaintiff’s
                                                 complaint as the site administrator, Ms.
                                                 Meehan was not advised that Ms. Ream
                                                 had previously accessed Plaintiff’s
                                                 D.O.C. records, that Teresa McWhorter
                                                 had encouraged numerous others to do
                                                 so, and that rumors were flying among
                                                 numerous other employees about
                                                 Plaintiff’s    criminal    record.   Not
                                                 surprisingly, the other providers advised
                                                 Plaintiff that they were not treated the
                                                 way she was treated by Judy Harkins.
                                                 See      Plaintiff’s    SOF,     ⁋⁋43-60,
                                                 incorporated herein by reference




                                                                                                                                         8
                           Case 4:19-cv-00693-BP Document 71-1 Filed 12/17/20 Page 9 of 16
                                                          Exhibit A
            Defendant’s Reply to Plaintiff’s Response to Defendant’s Statement of Uncontroverted Material Facts


No.   Defendant’s Statement of               Plaintiff’s Response                     Defendant’s Reply
      Uncontroverted Material Fact
15    Meehan confirmed that other            Uncontroverted.                          Uncontroverted.
      providers filled out requisitions by
      reviewing past requisition forms, some
      of which had been completed by all
      three providers, including LaBlance
      and the other, non-African-American
      providers. Ex. 3, Meehan dep. 66:10-
      16.

16    Through Meehan’s review of the past     Uncontroverted. But again, Meehan This fact remains uncontroverted. It is an
      requisition forms, she also confirmed   missed the point. See Response to #14; uncontroverted fact that the Plaintiff
      that every request made by LaBlance     and See Plaintiff’s SOF, ⁋⁋43-60, admitted that the complaint was
      had in fact been run by the lab         incorporated herein.                   immediately investigated.     Plaintiff’s
      technician in question. Ex. 3, Meehan                                          disagreement with the outcome of the
      Dep. 69:3-6.                                                                   investigation does not create a genuine
                                                                                     issue of fact that the matter was
                                                                                     investigated and that Meehan was unable
                                                                                     to corroborate Plaintiff’s unsupported
                                                                                     allegations.




                                                                                                                             9
                         Case 4:19-cv-00693-BP Document 71-1 Filed 12/17/20 Page 10 of 16
                                                          Exhibit A
            Defendant’s Reply to Plaintiff’s Response to Defendant’s Statement of Uncontroverted Material Facts


No.   Defendant’s Statement of                Plaintiff’s Response                         Defendant’s Reply
      Uncontroverted Material Fact
17    Meehan also noted that Harkins was a    Controverted, in part. While Ms.             This fact remains uncontroverted. It is an
      difficult personality, who when she     Meehan apparently concluded this             undisputed fact that Plaintiff admitted that
      believes she is correct about           “difficult personality” to be a non-         the     complaint      was      immediately
      something does not always display the   discriminatory explanation for Judy          investigated. Plaintiff’s disagreement with
      most professional behavior with all     Harkins’ behavior, Plaintiff disagrees       the outcome of the investigation does not
      members of the team, including non-     that this conclusion was correct or even     create a genuine issue of fact that the
      African-American co-workers. Ex. 3,     reasonable. Again, Sterling Ream failed      matter was investigated and that Meehan
      Meehan Dep. 65:16¬19; Exhibit 4,        to disclose her improper access of           was unable to corroborate Plaintiff’s
      Declaration of Sterling Ream, ⁋9.       Plaintiff’s D.O.C. record and the rumors     unsupported allegations. Plaintiff fails to
                                              “flying” among employees about               offer any evidence or provide any facts to
                                              Plaintiff’s criminal history, or that the    support that any alleged differences in
                                              former HSA had actually encouraged           treatment by Harkins was motivated by
                                              employees to access the records creating     racial animus.
                                              a hostile environment for Plaintiff and
                                              fostering bad behavior toward her. Ms.
                                              Ream participated in spreading the data.
                                              Judy Harkins also accessed Plaintiff’s
                                              D.O.C. record albeit 7 or 8 months later,
                                              but unlike the other employees has
                                              never been reprimanded. Again, the
                                              other white providers did not endure the
                                              same level of “difficult personality”. See
                                              Plaintiff’s SOF, ⁋⁋43-60, 65-66, 94
                                              incorporated herein by reference.




                                                                                                                                     10
                         Case 4:19-cv-00693-BP Document 71-1 Filed 12/17/20 Page 11 of 16
                                                          Exhibit A
            Defendant’s Reply to Plaintiff’s Response to Defendant’s Statement of Uncontroverted Material Facts


No.   Defendant’s Statement of                 Plaintiff’s Response                       Defendant’s Reply
      Uncontroverted Material Fact
18    Based on the evidence that LaBlance      Controverted. See Response to #17; and This fact remains uncontroverted. It is an
      was not singled out and treated          Plaintiff’s SOF, ⁋⁋43-60, 65-66, 94 undisputed fact that Plaintiff admitted that
      differently by Harkins, as other         incorporated herein by reference.          the     complaint      was      immediately
      providers also filled out requisition                                               investigated. Plaintiff’s disagreement with
      paperwork, and because Harkins was                                                  the outcome of the investigation does not
      considered a difficult personality,                                                 create a genuine issue of fact that the
      Meehan concluded that the dispute                                                   matter was investigated and that Meehan
      between LaBlance and Harkins was a                                                  was unable to corroborate Plaintiff’s
      communication issue, not a                                                          unsupported allegations. Plaintiff fails to
      discrimination issue. Ex. 3, Meehan                                                 offer any evidence or provide any facts to
      Dep. 65:9-14.                                                                       support that any alleged differences in
                                                                                          treatment by Harkins was motivated by
                                                                                          racial animus.
19    Meehan informed LaBlance of her          Uncontroverted.         Once      Corizon This fact remains uncontroverted. Plaintiff
      investigation conclusion, and offered    concluded that no race discrimination does not dispute that she refused to
      LaBlance the opportunity to sit down     had occurred, and Judy Harkins had discuss the situation with Judy Harkins.
      with Harkins to discuss the situation,   done nothing wrong, there was nothing
      but LaBlance refused. Ex. 1, LaBance     for Plaintiff to discuss with Ms. Harkins.
      Dep. 146:7-11.                           Ms. Harkins was emboldened to
                                               continue her behavior within the culture.
                                               It is not incumbent on Plaintiff to
                                               eliminate the hostile environment
                                               created and nurtured by Corizon. Ex. 1,
                                               147:2-6.
20    On February 1, 2019, LaBlance            Uncontroverted.                            Uncontroverted.
      tendered her resignation to Corizon,
      giving three-week’s notice. Ex. 1,
      LaBlance Dep. 12:11-24.




                                                                                                                                   11
                          Case 4:19-cv-00693-BP Document 71-1 Filed 12/17/20 Page 12 of 16
                                                          Exhibit A
            Defendant’s Reply to Plaintiff’s Response to Defendant’s Statement of Uncontroverted Material Facts


No.   Defendant’s Statement of                 Plaintiff’s Response                         Defendant’s Reply
      Uncontroverted Material Fact
21    LaBlance gave the reason for her         Uncontroverted. But Plaintiff resigned       This fact remains uncontroverted.
      resignation as travel related, stating   because    she      felt   singled    out,   Regardless of Plaintiff’s attempt to
      that the long drive between her home     uncomfortable, fearful, and worried          retroactively re-write the narrative of her
      in Kansas City and the facility in       about her license, among other things.       resignation,      the      fact     remains
      Chillicothe was too much. Ex. 1,         See     Plaintiff’s      SOF,     ⁋⁋81-83    uncontroverted that Plaintiff admitted that
      LaBlance Dep. 193:7-12.                  incorporated herein by reference.            at the time of her resignation she informed
                                                                                            Corizon that the reason was for travel
                                                                                            purposes and did not mention race
                                                                                            discrimination or harassment.
22    LaBlance also informed Corizon on        Uncontroverted.                              Uncontroverted.
      February 1 that she had accepted
      another job at the time she turned in
      her resignation. Ex. 1, LaBlance Dep.
      196:9-15.

23    Corizon initiated conversations with     Controverted, in part. Plaintiff agrees      This fact remains uncontroverted. It is
      LaBlance asking what they would          that Corizon asked her what she would        uncontroverted fact that Plaintiff admitted
      need to do for her to stay at Corizon,   need to consider staying but denies that     that Corizon asked her what they would
      and LaBlance provided conditions for     Corizon made any real effort to engage       need to do for her to stay at Corizon, and
      which she would consider rescinding      in a conversation on that issue. Corizon     Plaintiff provides no additional facts nor
      her resignation. Ex. 1, LaBlance Dep.    made no response to Plaintiff’s              points to any facts on the record to
      198:5-13.                                conditions other than a perfunctory “we      support her claim that the request was
                                               can’t do that.” The request was merely       “merely pretext”.
                                               pretext. See Ex. 1, 198:5-199:12.




                                                                                                                                     12
                          Case 4:19-cv-00693-BP Document 71-1 Filed 12/17/20 Page 13 of 16
                                                          Exhibit A
            Defendant’s Reply to Plaintiff’s Response to Defendant’s Statement of Uncontroverted Material Facts


No.   Defendant’s Statement of                   Plaintiff’s Response                       Defendant’s Reply
      Uncontroverted Material Fact
24    A few days after her resignation,          Controverted, in part. While Plaintiff     This fact remains uncontroverted. It is an
      LaBlance called the Health Services        did have some discussion with Corizon      uncontroverted fact that Plaintiff admitted
      Administrator and indicated that she       about a change in schedule and the         that she had discussions with Corizon
      felt she may have made the decision to     possibility of taking FMLA leave,          after her resignation regarding how she
      quit too soon. Ex. 1, LaBlance Dep.        ultimately Corizon would not allow her     felt she may have made the decision to
      201:16-24.                                 to rescind her resignation. Ex. 1,         quit too soon. Nothing in Plaintiff’s
                                                 201:14-202:10                              Response controverts Fact 24 (and she
                                                                                            does not dispute that said she may have
                                                                                            made the decision to quit too soon).
25    LaBlance’s last day of work was            Uncontroverted. Plaintiff testified that   This fact remains uncontroverted. It is an
      February 22. On her last day, she sent     although she felt Meehan had been one      uncontroverted fact that Plaintiff sent the
      an email to Meehan with the subject        of the people that had discriminated       email on her last day of employment, and
      “Thank You” which read in part, “the       against her, she believes that email was   that    Plaintiff   testified   that    she
      endurance, perseverance, and triumph       the “proper way to exit a position.” Ex.   “completely” meant the words. (Ex. 1,
      is due to the wonderful individuals        1, 203, 1-22.                              203:16-18).
      who work diligently and it has been a
      pleasure to be a part of the team and to
      be of service. Thank you. Ex. 1,
      LaBlance Dep. 203:1-18; Exhibit 5,
      LaBance E-Mail February 22, 2019.




                                                                                                                                     13
                          Case 4:19-cv-00693-BP Document 71-1 Filed 12/17/20 Page 14 of 16
                                                          Exhibit A
            Defendant’s Reply to Plaintiff’s Response to Defendant’s Statement of Uncontroverted Material Facts


No.   Defendant’s Statement of                 Plaintiff’s Response                          Defendant’s Reply
      Uncontroverted Material Fact
26    On February 22, LaBlance also left a     Controverted, in part. Plaintiff actually     This fact remains uncontroverted. Plaintiff
      voicemail for Dr. Epperson, her          testified that she thought she had a good     testified that at the time she left the
      immediate medical supervisor, in         relationship with Dr. Epperson, but that      message, she meant what she said to
      which she said in part, “I will miss     was her “being naïve, probably.”              Epperson, and Plaintiff’s efforts to walk
      you. I will miss working with you and    Plaintiff considered herself a friend to      back her own statements and retroactively
      you are a friend. And so I’m not         Dr. Epperson. (Ex. 1, 63:3-5, 23). She        reassign her feelings does not create a
      saying good-bye. I’m saying I will see   would discuss issues of discrimination        genuine factual issue where Plaintiff relies
      you soon and I just appreciate you and   with Dr. Epperson, and she would agree        on information learned after her
      I thank you. You have been a blessing    that “it sounds like discrimination to        resignation. (Ex. 1, 219:15-21).
      to me...I love you.” Ex. 1, LaBlance     me” and encourage Plaintiff to make a
      Dep. 218:5-22; 219:1-15                  complaint. Plaintiff later learned that Dr.
                                               Epperson betrayed her in part by
                                               accessing her private D.O.C. records
                                               and sharing that information with other
                                               employees. See Plaintiff’s SOF at ⁋⁋78,
                                               84, 85, 86, 88 incorporated by this
                                               reference
27    Between the dates of February 1,         Uncontroverted.                               Uncontroverted.
      2019, the date of her resignation, and
      February 22, 2019, her last day of
      work, LaBlance never mentioned or
      had any discussions with Corizon
      regarding race discrimination,
      harassment, or retaliation. Ex. 1,
      LaBlance Dep. 194:22-25




                                                                                                                                       14
                          Case 4:19-cv-00693-BP Document 71-1 Filed 12/17/20 Page 15 of 16
                                                          Exhibit A
            Defendant’s Reply to Plaintiff’s Response to Defendant’s Statement of Uncontroverted Material Facts


No.   Defendant’s Statement of             Plaintiff’s Response                        Defendant’s Reply
      Uncontroverted Material Fact
28    LaBlance was never physically        Controverted in part. While Plaintiff       This fact remains uncontroverted. Plaintiff
      threatened in any way while she      testified that she was never threatened     admitted that she was never physically
      worked at Corizon. Ex. 1, LaBlance   with physical violence, she was             threatened in any way while employed by
      dep. 196:2-8                         nevertheless fearful because she did not    Corizon. (Ex. 1, 196:2-8).
                                           fully understand where the animosity
                                           was coming from. She felt intimidated
                                           and watched by the custody officers
                                           who stood outside her door, and the
                                           security guards that paid close attention
                                           to her belongings on the scanner when
                                           she entered the facility and did not do
                                           the same for white employees. See
                                           Plaintiff’s SOF, SOF at ⁋⁋ 67-68, 71,
                                           81-83 incorporated by this reference.

                                                                                                                          45266509.1




                                                                                                                                 15
                        Case 4:19-cv-00693-BP Document 71-1 Filed 12/17/20 Page 16 of 16
